FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30124

               Plaintiff-Appellee,               D.C. No. 2:09-cr-00356-RSM

 v.
                                                 MEMORANDUM*
DAVID DEMARIUS ROUTE,

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      David Demarius Route appeals the district court’s revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Route contends that the district court violated Federal Rule of Criminal

Procedure 32.1 and his due process right to confront witnesses at his revocation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
hearing by admitting hearsay testimony. We review de novo. See United States v.

Perez, 526 F.3d 543, 547 (9th Cir. 2008). Assuming that the out-of-court

statements at issue constitute hearsay, any error in the admission of those

statements was harmless because the district court did not rely on the statements in

revoking Route’s supervised release. See id.

      Route also contends that there was insufficient evidence to find that he

violated the terms of his supervised release by knowingly violating a no contact

order. When a sufficiency challenge is raised, “we ask whether, viewing the

evidence in the light most favorable to the government, any rational trier of fact

could have found the essential elements of a violation by a preponderance of the

evidence.” United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (internal

quotation marks omitted). Viewing the evidence in the light most favorable to the

government, the district court did not err in determining that Route knowingly

violated the no contact order in violation of Washington law by engaging in a

verbal altercation with the protected person and by being within 1,000 feet of the

protected person’s residence. See State v. Sisemore, 55 P.3d 1178, 1180 (Wash.

Ct. App. 2002).

      AFFIRMED.




                                          2                                      16-30124